"-;L · . . ,,t~/   \
   · AO. 245B (Rev,~, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of   i' 1-/
                                           UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               V.                                  (For Offenses Committed On or After November I, 1987)


                            Julio Lopez-De La Cruz                                 Case Number: 3:19-mj-22580

                                                                                   Lupe C Rodriguez
                                                                                   Defendant's Attorney


    REGISTRATION NO. 82529298

    THE DEFENDANT:
     lg] pleaded guilty to count( s) 1 of Complaint
                                                     -----------------------------
      •    was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                      Nature of Offense                                                          Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                1

      D The defendant has been found not guilty on count(s)
                                        -------------------
      •    Count(s)
                         ------------------
                                            dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                                                                 ✓    3(_)
                                                                                 p\ ________
                                      •    TIME SERVED                                       days

      lg] Assessment: $10 WAIVED                            lg] Fine: WAIVED
      lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs,· and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, June 27, 2019
                                                                                 Date of Imposition of Sentence


     Received
                       ; / i) . (/
                      //-
                    DUSM
                            /Vtl ufY.l
                                          i)        Ii()

                                                                                       0
                                                                                              w~~/Jc
                                                                                          BLE JACQUELIN  . CORLEY
                                                                                       ED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                       3:19-mj-22580
